                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

SAAD BAHODA,

               Petitioner,                               Case No. 17-cv-13505
                                                         Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

           Respondent.
_______________________________________________________________________/

    ORDER (1) CONSTRUING MOTION TO ISSUE CERTIFICATE OF
  APPEALABILITY (ECF #11) AS MOTION FOR RECONSIDERATION, (2)
 DENYING MOTION, AND (3) DIRECTING THE CLERK OF THE COURT TO
 TRANSFER THE MOTION TO THE UNITED STATES COURT OF APPEALS
                   FOR THE SIXTH CIRCUIT

         On February 27, 2019, this Court issued an Opinion and Order in which it denied

Petitioner Saad Bahoda a writ of habeas corpus. (See Op. and Order, ECF #9.) In that

Opinion and Order, the Court declined to grant Bohada a certificate of appealbility because

“jurists of reason would not debate the Court’s conclusion that Bahoda ha[d] failed to

demonstrate entitlement to habeas relief with respect to any of his claims.” (Id. at Pg. ID

2248.)

         On March 28, 2019, Bahoda filed a notice of appeal. (See Notice, ECF #12.) He

also filed what he called a “Motion for a Certificate of Appealability.” (See Mot., ECF

#11.) The Court will construe Bahoda’s motion as a motion for reconsideration of the

Court’s earlier decision declining to grant him such a certificate.



                                              1
       Bahoda has failed to establish that he is entitled to relief. Under this Court’s local

rules, a party moving for reconsideration “must not only demonstrate a palpable defect by

which the court and the parties and other persons entitled to be heard on the motion have

been misled but also show that correcting the defect will result in a different disposition of

the case.” E.D. Mich. Local Rule 7.1(h)(3). Bahoda has failed to satisfy either requirement.

Accordingly, Bahoda’s motion (ECF #11) is DENIED.

       Moreover, where, as here, the Court has denied a habeas petitioner a certificate of

appealability, “[t]he proper procedure … is for the petitioner to file a motion for a

certificate of appealability before the appellate court in the appeal from the judgment

denying the [petition].” Sims v. U.S., 244 F.3d 509 (6th Cir. 2001) (citing Fed. R.App. P.

22(b)(1)). Bahoda should therefore direct his request for a certificate of appealability to

the United States Court of Appeals for the Sixth Circuit, where his appeal is pending. The

Court, in the interests of justice, DIRECTS the Clerk of the Court to transfer Bahoda’s

motion for a certificate of appealability (ECF #11) to the United States Court of Appeals

for the Sixth Circuit pursuant to 28 U.S.C. § 1631.

       IT SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: May 6, 2019




                                              2
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 6, 2019, by electronic means and/or ordinary mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764




                                            3
